Citation Nr: 0831197	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for hypertension.

2.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for coronary artery disease.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946 and from February 1947 to June 1965.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that denied the veteran's application to reopen a 
previously denied claim of entitlement to service connection 
for a heart condition, diagnosed as coronary artery disease, 
for failure to submit new and material evidence.  In January 
2008, the Board remanded the veteran's case for additional 
development.

In this case, an unappealed RO rating decision from October 
1975 determined that entitlement to service connection for 
hypertension was not warranted because the disorder was not 
shown in service and that no evidence of hypertension post-
service had been submitted.  Thereafter, the veteran 
submitted medical evidence dated in September 1976 noting 
treatment for essential hypertension, in a December 1976 
rating determination, the RO determined that new and material 
evidence had not been submitted to warrant reopening the 
claim of entitlement to service connection for hypertension.  
Inasmuch as the veteran did not perfect a timely appeal, the 
RO's decision became final.  See 38 U.S.C.A. § 7105.

The veteran filed a claim dated in July 2003 alleging a heart 
disorder and claiming that he was diagnosed with high blood 
pressure in service.  In a September 2003 rating decision, 
the RO determined that new and material evidence had not been 
submitted to warrant reopening a claim of entitlement to 
service connection for hypertension.  The RO also denied the 
veteran's claim for entitlement to service connection for 
coronary artery disease.  Inasmuch as the veteran did not 
perfect a timely appeal, the RO's decision as to these 
matters became final.  See 38 U.S.C.A. § 7105.

In a statement dated in February 2004, the veteran again 
indicated that he wished to file a claim for increased 
compensation based on his current heart condition that was 
caused by in-service hypertension.  As noted above, in a July 
2004 rating decision, the RO determined that no new and 
material evidence had been submitted to warrant reopening the 
veteran's claim for heart condition, and the present appeal 
ensued.

It is noted that when previously before the Board in January 
2008, the veteran's claim was regarded as a consolidated 
issue concerning whether new and material evidence has been 
received in order to reopen a claim for entitlement to 
service connection for cardiovascular disease, to include 
hypertension and coronary artery disease.  The Board now 
observes that the matters for whether new and material 
evidence has been received in order to reopen a claim for 
entitlement to service connection for hypertension and for 
coronary artery disease address separate and distinct 
disabilities, and should be addressed separately.  See 
generally Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) 
(holding that a newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, cannot 
be considered the same claim).  Under the circumstances and 
because the claims warrant separate treatment, the Board has 
recharacterized these claims as separate issues as set forth 
on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

As a final preliminary matter, the Board notes that the 
veteran submitted a VA Form 21-8940 in February 2008, filing 
a formal application for entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  This matter is referred to the 
RO for appropriate action.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in March 2004 and January 2008.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) addressed directives 
consistent with the VCAA with regard to new-and-material- 
evidence claims.  The Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought.  
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id.  
Unfortunately, the previous correspondence sent by the RO and 
AMC does not discuss the bases for the prior denials of 
service connection for both hypertension and coronary artery 
disease, identify the proper prior final rating decision for 
each of these claims, or adequately notify the veteran of the 
specific evidence and information that is necessary to reopen 
his claim for service connection for both of his claimed 
heart disabilities.  Therefore, the veteran should be 
provided with an additional notice letter that complies with 
the Court's holding in Kent.

In a February 2008 written statement of record, the veteran 
reported that he has received additional treatment from 
multiple private treatment providers as well as from the VA 
Medical Center (VAMC) in Leeds, Massachusetts (MA) and the VA 
Outpatient Clinic (VAOPC) in Springfield, MA.  While he did 
not specify the condition for which treatment was provided on 
the dates disclosed, the Board notes that the record clearly 
indicates that some of these private and VA treatment 
providers have treated the veteran for his claimed heart 
disabilities of hypertension and coronary artery disease.  
The rating specialist who drafted the May 2008 supplemental 
statement of the case, incorrectly assumed, without obtaining 
and reviewing the additional evidence, that this evidence was 
cumulative of previous evidence.  The Board does not share 
this view.

Consequently, any additional records from these private and 
VA facilities pertaining to the veteran's claimed heart 
disabilities should be requested and associated with the 
veteran's claims file.  See 38 C.F.R. § 3.159(c) (2007).  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The RO should provide corrective VCAA 
notice to the veteran that specifically 
identify the type of evidence necessary to 
satisfy the element of the underlying 
claims which was found insufficient in the 
previous September 2003 denial, in 
accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
heart conditions of hypertension and 
coronary artery disease since service.  Of 
particular interest are VA records of 
evaluation and/or treatment of the 
veteran's claimed heart conditions of 
hypertension and coronary artery disease, 
for the period from July 2006 to the 
present, from Leeds VAMC and Springfield 
VAOPC.  Also of particular interest are 
records of evaluation and/or treatment of 
the veteran's claimed heart conditions of 
hypertension and coronary artery disease, 
for the period from February 2004 to the 
present, from any private treatment 
provider identified by the veteran, to 
include T. M., M.D. (Noble Hospital).  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

